Citation Nr: 0127738	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  92-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to a higher (compensable) evaluation for 
service-connected right lateral thigh scar, draft donor site, 
with dermatitis.  

2.  Entitlement to a higher (compensable) evaluation for 
service-connected left lateral thigh scar, draft donor site.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty for 20 years, retiring in 
July 1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 RO decision which in 
part granted service connection and assigned a no percent 
rating for status post skin graft to penis with residual 
scars on the penis and both hips.  

In October 1992, the veteran testified at a hearing in 
Washington, D.C., which was conducted by a Member of the 
Board responsible for making a determination in this case.  

At the hearing, the veteran contentions regarding his donor 
site scars on the hips from a skin grafting procedure were 
interpreted as a request for an increased rating for the 
scars, and the entire appeal was expanded to include the 
issue of separate compensable ratings for the donor site 
scars.  

In January 1993, the Board remanded the case to the RO for 
additional development concerning the residuals of a 
circumcision and subsequent grafting procedures performed 
during service.  

In a September 1994 decision, the RO granted service 
connection and assigned a no percent rating for impotence, 
representing a disability due to and the result of the 
service-connected penile disorder (special monthly 
compensation based on loss of use of a creative organ was 
also awarded).  

In an August 1995 letter, the Board informed the veteran 
that, because the Member of the Board who had conducted his 
October 1992 hearing was no longer at the Board, he would be 
given an opportunity for a hearing conducted by another 
Member of the Board who then would decide his case.  As he 
never replied to the letter, additional development in this 
regard is not indicated.  

In October 1995, the Board remanded the case to the RO for 
additional development concerning the status of the service-
connected skin graft and donor site scars.  

In a December 1997 decision, the RO assigned a 20 percent 
rating for the service-connected penile disorder (now 
characterized as deformity of penis with scarring and 
erectile dysfunction, status post circumcision and skin 
grafting).  The RO also assigned separate no percent ratings 
for (1) right lateral thigh scar, draft donor site, and (2) 
left lateral thigh scar, draft donor site.  

Additionally, the RO granted service connection and assigned 
a no percent rating for dermatitis of the right thigh.  The 
veteran was notified by letter in December 1997 that the 
decision represented a complete grant of benefits sought with 
regard to the claim for an increased rating for the service-
connected penile disorder, and he subsequently voiced no 
disagreement with that action.  

Consequently, the issues presently on appeal are those listed 
on the first page of this document.  

In August 1998, the Board remanded the case to the RO for 
additional development with regard to the claims for a 
compensable rating for residual donor site scars on both 
thighs, to include dermatitis of the right thigh.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's service-connected right lateral thigh scar, 
draft donor site, with dermatitis is manifested by complaints 
of pain and occasional ulceration; clinical findings 
demonstrate the scar is asymptomatic and productive of no 
functional impairment; and dermatitis is shown on a November 
1997 VA examination to have been manifested by two slightly 
erythematous scaly patches on the inner aspect of the right 
thigh and on a September 2000 VA examination to have been 
absent.  

2.  The veteran's service-connected left lateral thigh scar, 
draft donor site, is manifested by complaints of pain and 
occasional ulceration; clinical findings demonstrate the scar 
is asymptomatic and productive of no functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected right lateral thigh scar, draft 
donor site, with dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7803, 7804, 7805, 7806 
(2001).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected left lateral thigh scar, draft 
donor site, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty for 20 years, retiring in 
July 1990.  

A careful review of the service medical records shows that, 
in 1974, the veteran underwent a circumcision which 
subsequently required skin grafts.  At his June 1990 military 
retirement examination, it was noted he had skin graft sites 
over both hips.  There were no complaints relating to the 
skin graft sites.

On a May 1991 VA examination, it was noted that, during 
service, skin grafts had been taken from each of the 
veteran's thigh regions following a circumcision.  On the 
examination, there were no complaints regarding residual 
thigh scars.  

In a September 1991 decision, the RO in part granted service 
connection and assigned a no percent rating for status post 
skin graft to penis with residual scars on the penis and both 
hips, effective in August 1990.  

At an October 1992 hearing, the veteran testified that the 
large donor site scars on each hip from skin grafting 
procedures in service continued to be painful and 
periodically developed scabs.  

In January 1993, the Board remanded the case to the RO for 
additional development concerning the residuals of a 
circumcision and subsequent grafting procedures performed 
during service.  

In an August 1995 letter, the Board informed the veteran that 
the Member of the Board who had conducted his October 1992 
hearing was no longer at the Board.  The veteran was given an 
opportunity for a hearing conducted by another Member of the 
Board who would decide his case.  The veteran never replied 
to the letter.  

In October 1995, the Board remanded the case to the RO for 
additional development concerning the status of the service-
connected skin graft and donor site scars.  

On a November 5, 1997 VA examination, it was noted that, 
during service, the veteran had a circumcision done with 
subsequent complications requiring two plastic surgery 
procedures to reconstruct the penis.  Two large scars, 
secondary to graft donor sites, resulted, and the veteran 
complained that the graft sites were sometimes sore to touch.  
He also reported a history of a fungus infection which began 
on the right inner thigh in 1980.  

On VA examination, the lateral aspect of the left thigh 
revealed a 23 cm. long and 8 by 10 cm. wide donor graft site 
scar which seemed to be completely healed.  The lateral 
aspect of the right thigh revealed a 12 cm. long and 9 cm. 
wide scar, which also appeared to be well healed.  On the 
inner aspect of the right thigh, there were two slightly 
erythematous scaly patches.  

The pertinent impression was that of two large areas of scar 
secondary to donor site of the skin graft affecting both 
thighs, and nummular dermatitis of the right thigh.  
Photographs of the thigh scars were taken, reflecting an 
increase in pigmentation, but no areas of blistering or 
broken skin.  

In a December 1997 decision, the RO assigned a 20 percent 
rating for the service-connected penile disorder (now 
characterized as deformity of penis with scarring and 
erectile dysfunction, status post circumcision and skin 
grafting), effective in August 1990.  

The RO also assigned separate no percent ratings for (1) 
right lateral thigh scar, draft donor site, and (2) left 
lateral thigh scar, draft donor site, effective in August 
1990.  

Additionally, the RO granted service connection and assigned 
a no percent rating for dermatitis of the right thigh, 
effective on November 5, 1997 (the date of the VA 
examination).  

In August 1998, the Board remanded the case to the RO for 
additional development with regard to the claims for a 
compensable rating for residual donor site scars on both 
thighs, to include dermatitis of the right thigh.  

In letters mailed in October 1998 and July 1999 to the 
veteran, the RO requested information regarding medical 
treatment for his right and left thigh donor site scars since 
1990.  The veteran did not reply.  

Records show that the veteran failed to appear for a VA 
examination scheduled for September 1999.  

In a June 2000 letter to the veteran, the RO requested 
information regarding medical treatment for his right and 
left thigh donor site scars and right thigh dermatitis since 
1990.  The veteran did not reply.  

On a September 2000 VA examination, it was noted that the 
veteran had partial thickness skin grafts removed from both 
upper thighs for a penile reconstruction and that the donor 
sites had healed.  The veteran reported that, over the years, 
he had occasional recurrent blistering in either donor site, 
which would eventually break down and form superficial, 
painful and tender wounds.  He stated that he treated these 
with hydrogen peroxide and bandages and that the wounds would 
eventually heal.  He stated his last episode had been in June 
2000.  It was noted that the episodes of blistering did not 
interfere with his work and that apparently there was no 
functional impairment due to them.  It was further noted that 
he was asymptomatic at the present time and that the donor 
sites were not painful.  

In regard to dermatitis, the veteran denied having any skin 
inflammation other than the blistering described hereinabove.  
The doctor noted that photographs were taken at the veteran's 
1997 VA examination, and opined after reviewing them that 
there was essentially no change since 1997 in the skin graft 
donor sites.  

On examination, the doctor stated the veteran appeared to 
have a normal gait.  He remarked that there was no obvious 
limitation of motion or pain on motion detected.  On 
examination of the right upper thigh/buttock, there was 
approximately a 5 by 3 inch rectangular area of healed, 
partial thickness, donor site skin.  The skin was soft.  
There was some increase in pigmentation in the area of the 
donor site.  There were no lesions or dermatitis present.  
There was no tenderness to palpation.  The inner right thigh 
was examined and no dermatitis was appreciated.  

On VA examination of the left upper thigh/buttock, there was 
approximately a 9 by 4 inch rectangular area of healed, 
partial thickness, donor site skin.  The findings on the left 
thigh were the same as on the right thigh.  The doctor again 
noted that the veteran had photographs taken of both thigh 
scars in 1997 and that there appeared to be no change.  

The diagnosis was that of recurrent bilateral thigh-buttock 
skin graft donor site blistering, with none at the present 
time.  The doctor noted the physical examination was 
unremarkable except for healed donor sites as noted.  He 
stated that there was no right thigh dermatitis appreciated 
and that the donor site scars were presently not painful or 
tender or productive of any functional impairment.  He noted 
the veteran's claims of repeat ulceration.  

In an April 2001 letter to the RO, the veteran requested a 
copy of the June 2000 letter it sent to him (he cited to an 
April 2001 Supplemental Statement of the Case he received 
which referenced the June 2000 letter).  He stated he did not 
receive the letter and desired to comply with all the RO's 
requests.  

In September 2001, the RO remailed the veteran a copy of its 
June 2000 letter, requesting information regarding medical 
treatment for his thigh donor site scars and right thigh 
dermatitis.  

The RO indicated he had 60 days in which to respond to the 
letter.  There is no record in the file that the veteran has 
subsequently submitted any additional evidence pertaining to 
his claims.  


II.  Analysis

The veteran claims that he is entitled to compensable ratings 
for his service-connected right and left lateral thigh scars, 
draft donor sites, and right thigh dermatitis.  

The claims file shows that, through its discussions in the 
rating decisions (in September 1991, September 1994, and 
December 1997) and Supplemental Statements of the Case (in 
October 1994, December 1997, December 1999, and April 2001), 
the RO has notified him of the evidence needed to 
substantiate his claims.  

The RO has repeatedly requested information pertaining to 
medical treatment for the disabilities in issue (in October 
1998, July 1999, and June 2000).  Additionally, the RO has 
afforded him the opportunity for a personal hearing (for 
which he appeared in October 1992) and provided him with VA 
examinations (in May 1991, November 1997, and September 
2000).  

The Board is unaware of any additional evidence which is 
available in connection with these claims.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under applicable criteria, a 10 percent evaluation is 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

Scars may be evaluated for limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

When the requirements for a compensable rating under a 
Diagnostic Code are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

Skin disorders listed at 38 C.F.R. § 4.118, Diagnostic Codes 
7807 through 7819, are rated as for eczema.  38 C.F.R. §§ 
4.20, 4.118.  There is no specific Diagnostic Code for 
dermatitis, and it is therefore rated by analogy to eczema.  
Id.  

Eczema manifested by slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, 
warrants a no percent rating; eczema manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

The veteran's right and left lateral thigh scars have been 
evaluated no percent under 38 C.F.R. § 4.118, Diagnostic Code 
7805 ever since the effective date of service connection.  

The veteran's dermatitis of the right thigh has been rated no 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7806 ever 
since the effective date of service connection.  

After a careful review of the medical evidence, the Board 
finds that the veteran's right and left lateral thigh scars 
do not meet the criteria for the assignment of the next 
higher ratings (i.e., 10 percent for each extremity) under 
any applicable Diagnostic Code.  Also, the Board finds that 
the veteran's right thigh dermatitis does not meet the 
criteria for a compensable rating under the applicable 
Diagnostic Code.  

The medical evidence of record consists solely of VA 
examinations.  Of note is that there is no record of any 
outpatient treatment for the veteran's service-connected 
thigh scars and right thigh dermatitis.  

A May 1991 VA examination report reflected no complaints in 
relation to the thigh scars and dermatitis.  On a November 
1997 VA examination, the veteran's lateral thigh scars 
appeared to be well healed and his right thigh dermatitis 
appeared as two slightly erythematous scaly patches.  

A September 2000 VA examination reflected complaints of 
occasional recurrent blistering that formed painful and 
tender wounds at the site of the thigh scars (the veteran 
related that such episodes did not interfere with work).  The 
veteran had no complaints referable to right thigh 
dermatitis.  The examinations of the thighs revealed 
asymptomatic scars with no functional impairment or 
dermatitis.  

The evidence shows that the veteran's thigh scars are 
manifested by complaints of pain and occasional ulceration.  
However, there is no objective evidence of tender and painful 
scars, or poorly nourished scars with repeated ulceration, as 
is required for a higher rating.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  

Moreover, there is no limitation of motion of the veteran's 
lower extremities (38 C.F.R. § 4.118, Diagnostic Code 7805), 
or other basis for the assignment of a compensable rating for 
right and left lateral thigh scars.  

As for the right thigh dermatitis, such was manifested on the 
inner aspect of the right thigh by two slightly erythematous 
scaly patches, on the November 1997 VA examination, but no 
dermatitis detected on the VA examination in September 2000.  
Overall, these findings most closely approximate the criteria 
for a no percent rating under Diagnostic Code 7806.  

The Board notes that the RO has rated the right and left 
thigh scars at no percent, effective from August 1990 when he 
retired from service.  Also, the RO has rated the right thigh 
dermatitis at no percent, effective on November 5, 1997, at 
the time of a VA examination when such condition was first 
objectively demonstrated post-service.  

In sum, there is no basis for a rating in excess of no 
percent for the veteran's service-connected right and left 
lateral thigh scars, draft donor sites, and right thigh 
dermatitis under the applicable codes of the VA's Schedule 
for Rating Disabilities.  

Moreover, the evidence shows that the scars and dermatitis 
have remained no percent disabling at all times since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999) ("staged ratings" should be considered 
for various periods of time in cases involving initial 
ratings).  

Moreover, the Board finds that consideration of a higher 
rating on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1), as addressed in the April 2001 Supplemental 
Statement of the Case, is not warranted.  The Board does not 
have the authority to assign an extra-schedular rating in the 
first instance, and, under the circumstances of the present 
case, there is no basis for the Board to refer the case to 
designated VA officials for consideration of an extra-
schedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The veteran's thigh scars and dermatitis do not present such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  The evidence does not show, nor has 
the veteran claimed, that his thigh scars and dermatitis 
interfere with employment.  Furthermore, there is no evidence 
that he has ever been hospitalized for his skin disabilities.  

Thus, the Board must find that the degree to which the 
veteran's thigh scars and dermatitis impair him industrially 
has been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. 
§§ 3.321(a), 4.1), and referral of the case for assignment of 
an extra-schedular evaluation is not warranted.  

As the preponderance of the evidence is against the claims 
for increase, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



ORDER

A compensable rating for service-connected right lateral 
thigh scar, draft donor site, with dermatitis is denied.  

A compensable rating for service-connected right lateral 
thigh scar, draft donor site, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

